Case: 21-1669    Document: 44     Page: 1   Filed: 06/29/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   WALTER G. LONG,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1669
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 16-1537, Senior Judge Mary J.
 Schoelen, Senior Judge Robert N. Davis, Chief Judge Mar-
 garet C. Bartley, Judge Amanda L. Meredith, Judge Coral
 Wong Pietsch, Judge Joseph L. Falvey, Jr., Judge Joseph
 L. Toth, Judge Michael P. Allen, Judge William S. Green-
 berg.
                   ______________________

                  Decided: June 29, 2022
                  ______________________

     APRIL DONAHOWER, Chisholm Chisholm & Kilpatrick,
 Providence, RI, argued for claimant-appellant. Also repre-
 sented by BARBARA J. COOK, ZACHARY STOLZ; MEGAN
 BRITTNEY HALL, Disabled American Veterans, Cold Spring,
 KY.

    MEEN GEU OH, Commercial Litigation Branch, Civil
Case: 21-1669     Document: 44     Page: 2    Filed: 06/29/2022




 2                                        LONG   v. MCDONOUGH



 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., LOREN
 MISHA PREHEIM; BRIAN D. GRIFFIN, ANDREW J. STEINBERG,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

  Before MOORE, Chief Judge, LOURIE and BRYSON, Circuit
                        Judges.
     Opinion for the court filed by Chief Judge MOORE.
     Dissenting opinion filed by Circuit Judge BRYSON.
 MOORE, Chief Judge.
     Walter Long appeals a decision of the Court of Appeals
 for Veterans Claims affirming the Board of Veterans’ Ap-
 peals denial of an extra-schedular rating for Mr. Long’s bi-
 lateral hearing loss. Long v. Wilkie, 33 Vet. App. 167 (2020)
 (en banc). For the following reasons, we vacate and re-
 mand.
                        BACKGROUND
      Mr. Long served in the Air Force from 1969 to 1976 and
 spent most of that time as an air traffic control radar re-
 pairman, working without ear protection near active run-
 ways. In 2009, Mr. Long filed a disability compensation
 claim for hearing loss and tinnitus. The Department of
 Veterans Affairs (VA) found his hearing loss and tinnitus
 were service-connected and assigned Mr. Long a 0% disa-
 bility rating for his hearing loss and a 10% disability rating
 for his tinnitus according to the schedular rating criteria
 set forth in 38 C.F.R. § 4.85.
     Mr. Long appealed the VA’s decision to the Board, ar-
 guing only that the VA should have referred the matter for
 extra-schedular     consideration   under     38    C.F.R.
 § 3.321(b)(1). According to Mr. Long, the schedular rating
Case: 21-1669     Document: 44     Page: 3    Filed: 06/29/2022




 LONG   v. MCDONOUGH                                         3



 criteria did not capture the functional effects of his hearing
 loss, including ear pain caused by his hearing aids. The
 Board rejected Mr. Long’s argument.
     The Veterans Court affirmed because it found no direct
 causal link between Mr. Long’s ear pain and his service-
 connected hearing loss. Mr. Long appeals. We have juris-
 diction under 38 U.S.C. § 7292(a).
                         DISCUSSION
                               I
      Disability benefits are generally based on a schedule of
 ratings for specific injuries and diseases. 38 U.S.C. § 1155.
 However, extra-schedular consideration is available to a
 veteran when (1) the schedular rating criteria are inade-
 quate to describe the severity and symptoms of his disabil-
 ity; (2) the disability is exceptional or unusual, such as
 because of marked interference with employment or fre-
 quent periods of hospitalization; and (3) the award of an
 extra-schedular disability rating is in the interest of jus-
 tice. Thun v. Shinseki, 572 F.3d 1366, 1368 (Fed. Cir.
 2009); 38 C.F.R. § 3.321(b)(1).
     Here, the Veterans Court did not analyze Mr. Long’s
 ear pain under the Thun factors. It instead held Mr. Long’s
 ear pain does not warrant extra-schedular consideration
 simply because the court found no direct causal link be-
 tween that pain and Mr. Long’s service-connected hearing
 loss:
     Mr. Long’s challenge to the Board’s findings re-
     garding ear pain falters due to a lack of linkage be-
     tween the complaint and his hearing loss. He
     consistently attributed his ear pain to his use of
     hearing aids and not to hearing loss. He testified
     to this effect at his Board hearing. And at no point
     has he shown competent evidence associating his
     pain with his hearing loss. Without sufficient evi-
     dence that the alleged unusual functional
Case: 21-1669    Document: 44      Page: 4    Filed: 06/29/2022




 4                                       LONG   v. MCDONOUGH



     impairment is attributed to the underlying service-
     connected disability, extra[-]schedular considera-
     tion is foreclosed.
 Long, 33 Vet. App. at 177–78 (internal citations omitted).
     Mr. Long argues the Veterans Court erred by requiring
 direct causation between his ear pain and his service-con-
 nected disability. We agree.
      A secondary condition is considered service connected
 if it is “proximately due to or the result of” a service-con-
 nected disability. 38 C.F.R. § 3.310(a). Direct causation is
 not required. Nothing in the regulation governing extra-
 schedular ratings provides otherwise. See 38 C.F.R.
 § 3.321(b)(1). And requiring direct causation would yield
 absurd results. For example, it would preclude an amputee
 from receiving benefits for pain caused by a prosthetic,
 even though such pain is attributable to the treatment of
 the service-connected loss of limb. The government con-
 cedes that this result would be contrary to precedent. Oral
 Arg. at 15:03–45. More broadly, the government also con-
 cedes that a secondary condition caused by the treatment
 of a service-connected disability is compensable. Id. at
 14:09–45. We therefore vacate the Veterans Court’s deci-
 sion requiring Mr. Long to show a direct causal link be-
 tween his ear pain and his service-connected hearing loss.
                              II
      Mr. Long further argues that the Veterans Court erred
 by engaging in fact finding. As an appellate court, the Vet-
 erans Court cannot generally render fact findings in the
 first instance. 38 U.S.C. § 7252(b) (“Review in the [Veter-
 ans] Court shall be on the record of proceedings before the
 Secretary and the Board.”); Hensley v. West, 212 F.3d 1255,
 1263 (Fed. Cir. 2000). “Fact-finding in veterans cases is to
 be done by the expert [Board], not by the Veterans Court.”
 Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000).
Case: 21-1669     Document: 44      Page: 5    Filed: 06/29/2022




 LONG    v. MCDONOUGH                                         5



      The Veterans Court purported to review the Board’s
 findings regarding Mr. Long’s ear pain. Long, 33 Vet. App.
 at 177–78. The Board, however, made no such findings and
 did not mention ear pain in its decision. J.A. 32–39. The
 Veterans Court found in the first instance that there is no
 causal link between Mr. Long’s ear pain and his hearing
 loss. Long, 33 Vet. App. at 177–78. While record evidence
 of his ear pain may be scant, Mr. Long, a pro se litigant at
 the time, presented sufficient evidence for the Board to
 make fact findings as to whether his ear pain is linked to
 his service-connected disability and whether it satisfies the
 Thun test for extra-schedular consideration. J.A. 67–69,
 72. 1 The government argues that the Board’s analysis for
 other symptoms applies equally to Mr. Long’s ear pain, but
 it provides no legal or factual basis for that argument. Be-
 cause the Veterans Court engaged in impermissible fact
 finding, we vacate and remand with instructions for the
 Veterans Court to remand to the Board for additional fact
 findings.
                         CONCLUSION
     In sum, the Veterans Court erred in holding that direct
 causation between a secondary condition and an original
 condition is required for extra-schedular consideration of
 the secondary condition. The Veterans Court also erred by



     1   The dissent suggests that Mr. Long forfeited his ar-
 guments regarding his ear pain, and in particular whether
 that ear pain impacted his employment (Thun’s second
 step). We do not agree. The Board failed to address Mr.
 Long’s claim of ear pain in its entirety, therefore, its deter-
 minations regarding whether Mr. Long’s other disabilities
 interfered with his employment is not a determination that
 his ear pain did not. There was no Board fact finding to
 appeal and Mr. Long’s argument that the Board failed to
 address his ear pain issue in its entirety is sufficient.
Case: 21-1669     Document: 44    Page: 6   Filed: 06/29/2022




 6                                     LONG   v. MCDONOUGH



 engaging in fact finding. We therefore vacate the Veterans
 Court’s decision and remand for further proceedings.
                VACATED AND REMANDED
                          COSTS
 Costs to Mr. Long.
Case: 21-1669    Document: 44     Page: 7   Filed: 06/29/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   WALTER G. LONG,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1669
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 16-1537, Senior Judge Mary J.
 Schoelen, Senior Judge Robert N. Davis, Chief Judge Mar-
 garet C. Bartley, Judge Amanda L. Meredith, Judge Coral
 Wong Pietsch, Judge Joseph L. Falvey, Jr., Judge Joseph
 L. Toth, Judge Michael P. Allen, Judge William S. Green-
 berg.
                   _____________________

 BRYSON, Circuit Judge, dissenting.
     I do not disagree with the majority’s analysis of the
 causation issue. But Mr. Long forfeited his argument that
 he is entitled to extra-schedular benefits for his ear pain
 because he failed to show “indicia of an exceptional or un-
 usual disability picture, such as marked interference with
 employment or frequent periods of hospitalization.” Thun
 v. Shinseki, 572 F.3d 1366, 1368 (Fed. Cir. 2009). For that
Case: 21-1669     Document: 44     Page: 8    Filed: 06/29/2022




 2                                        LONG   v. MCDONOUGH



 reason, the decision of the Veterans Court should be up-
 held.
      Notably, Mr. Long’s ear pain has not played a signifi-
 cant role in his arguments before the Board and before the
 Veterans Court. At the Board, the only evidence in the rec-
 ord regarding ear pain was approximately a page and a half
 of testimony during which Mr. Long mentioned that his
 hearing aids can cause him ear pain in loud environments.
 J.A. 67–69. The Board did not address Mr. Long’s ear pain
 in its opinion, and Mr. Long did not raise the ear pain issue
 in his initial brief before the Veterans Court, where he was
 represented by counsel; he raised that issue only in his re-
 ply brief in that court. J.A. 79. And nowhere in his briefs
 in the Veterans Court did Mr. Long suggest that he could
 be eligible for benefits due to his ear pain other than on the
 basis of an extra-schedular rating.
     After holding that Mr. Long’s ear pain was not attribut-
 able to his service-connected hearing loss, the Veterans
 Court held in the alternative that Mr. Long’s claim failed
 to show eligibility for extra-schedular benefits because he
 did not satisfy step two of the Thun test, which requires a
 showing of an “exceptional or unusual disability picture.”
 Long v. Wilkie, 33 Vet. App. 167, 177–78 (2020) (en banc);
 Thun, 572 F.3d at 1368. The court held that Mr. Long’s
 failure to “challenge any [of the Board’s] findings related to
 Thun’s second step” was “fatal to his appeal.” Long, 33 Vet.
 App. at 178.
     In his opening brief before this court, Mr. Long did not
 offer any argument regarding the second step of Thun. In
 particular, he did not argue that his ear pain causes, for
 example, “marked interference with employment or fre-
 quent periods of hospitalization.” See Thun, 572 F.3d at
 1368. To the extent Mr. Long attempted to make such ar-
 guments in his reply brief, those arguments are forfeited.
 See Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d
 1336, 1354 (Fed. Cir. 2011).
Case: 21-1669    Document: 44      Page: 9    Filed: 06/29/2022




 LONG   v. MCDONOUGH                                        3



      Instead of arguing that the second step of Thun was
 satisfied, Mr. Long argued in his opening brief before this
 court that the Board should have considered whether there
 were other means of compensation through which he might
 have obtained benefits for his ear pain. Appellant’s Br. 25.
 But that argument was not made to the Veterans Court.
 His argument before the Veterans Court was limited to
 whether the Board erred in its decision not to refer his
 claim for extra-schedular rating consideration; he did not
 suggest that the Board should have considered any basis
 for compensation other than an extra-schedular rating.
      In sum, to the extent Mr. Long contends that the Vet-
 erans Court erred in its analysis of his extra-schedular
 claim under Thun step two, he forfeited that argument by
 not raising it in his opening brief in this court. And to the
 extent he contends that the Board should have considered
 other alternatives besides extra-schedular rating, he for-
 feited that argument by not raising it before the Veterans
 Court. I would therefore affirm the decision of the Veter-
 ans Court on the alternative ground set forth in its opinion.